Title: To James Madison from Charles Caldwell, 16 June 1825
From: Caldwell, Charles
To: Madison, James


        
          Dear Sir,
          Charlottesville June 16th. 1825.
        
        If I forget not I had the honour of mentioning to you in conversation, that in consequence of a controversy which I held with Mr. Godwin, when last in England, I am engaged in the collection of facts confirmatory of certain views which I then stated, in relation to the longevity, size, and corporeal strength and general efficiency of native Americans.
        The instances of longevity which you represented to me as having occurred in your own family and immediate neighbourhood, are interesting and valuable to an unusual degree. To possess them with entire correctness and in such a definite form as to be able to use them as occasion might require, would be exceedingly gratifying to me; and should I visit England again, as I probably shall, or publish any thing on the Subject, this will add to my means of contributing my humble aid to protect my country from the effects of the numerous misrepresentations, as much deformed by dishonesty of purpose as by a want of truth, which have been fabricated against her by European writers, in relation to the influence of her climate on the human race.
        May I be permitted, then, so far to trespass on your goodness, as to ask the favour of you to devote, as soon as may be convenient to you, some half hour of your leisure, in noting down the facts you detailed to me, with such others of a similar description as may be within your knowledge, and have them forwarded by mail to my address in Lexington, Kentucky. If to these you could take the trouble to add whatever instances may occur to you of individuals or families, natives of the U. S. inclining towards gigantic size, i,e, several instances above six feet and otherwise of proportionable dimensions, you will increase the interest and value of the communications.
        
        I received some months ago, from Mr. Calhoun, late of the war department, a very important document communicating to me the number of the survivors of the revolutionary army, which is greatly beyond what I would have supposed it to be; and, I have no doubt, vastly beyond that of any other army that has ever existed, so long after the period of their services in the field.
        I am much delighted with your infant university in this place, and indulge the anticipation that it will prove in all respects worthy of the individual who has hitherto chiefly directed its destinies, of the State which has fostered it, and of the country in which it stands.
        Present me, I pray you, very respectfully to Mrs Maddison, and accept an assurance of the distinguished consideration with which I have the honour to be, Dear Sir, Your very faithful and Obedient Servant
        
          Ch: Caldwell
        
      